342 S.W.3d 903 (2011)
Darryl MATTHEWS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94520.
Missouri Court of Appeals, Eastern District, Division Four.
June 21, 2011.
Jo Ann Rotermund, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Timothy A. Blackwell, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and KEITH M. SUTHERLAND, Sp.J.

ORDER
PER CURIAM.
Darryl Matthews ("Movant") appeals the denial of his Rule 29.15 motion for postconviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing because his trial counsel was ineffective (1) for failing to file a motion to sever the two separate robbery charges in advance of trial and for failing to file the motion to sever on the day of trial when trial counsel made an oral motion for severance, and (2) for failing to object to the State's closing argument, which improperly commented on Movant's future dangerousness if he was not convicted.
*904 We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).